    Case 19-28258         Doc 23   Filed 05/18/20 Entered 05/18/20 08:16:33           Desc Main
                                     Document     Page 1 of 3
This order is SIGNED.


Dated: May 15, 2020

                                                JOEL T. MARKER
                                              U.S. Bankruptcy Judge
                                                                                                       msc




   Laura Ferrin (9301)
   Law Offices of Laura Ferrin
   A Professional Law Corporation
   299 South Main Street, Suite 1300
   Salt Lake City, Utah 84111-2241
   Telephone: (801) 850-8125
   Facsimile: (866) 284-2050
   Email: laura@lauraferrinlaw.com
   Attorney for the Debtor


                          IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF UTAH


      In Re:                                           Case No. 19-28258
           TIFFANY K. WHICKER,                         Chapter 13
                                                       Hon. Joel T. Marker
                Debtor.


                          ORDER GRANTING MOTION TO INCUR DEBT


          Pursuant to debtor’s Motion to Incur Debt, and for good cause appearing, the Court

   hereby ORDERS as follows:

          1.     The Debtor is authorized to incur debt to purchase a vehicle, with a purchase price

                 of up to approximately $22,000.00, with payments of up to $506.18 per month,

                 for up to 72 payments, at an interest rate of up to 22.00%.

          2.     The Court approves an attorney fee in the amount of $350.00, to be paid by a third

                 party legal service provider and not by the Chapter 13 Trustee.
Case 19-28258   Doc 23     Filed 05/18/20 Entered 05/18/20 08:16:33           Desc Main
                             Document     Page 2 of 3



    3.   Debtor shall provide a copy of the final vehicle purchase contract within three (3)

         days of the vehicle purchase.

                                    End of Order
  Case 19-28258       Doc 23      Filed 05/18/20 Entered 05/18/20 08:16:33             Desc Main
                                    Document     Page 3 of 3



       DESIGNATION OF PARTIES TO RECEIVE NOTICE OF COURT ORDER

      Service of the foregoing Order Granting Motion to Incur Debt shall be served in the
manner designated below:

       By Electronic Service: I certify that the parties of record in this case, as identified
below, are registered CM/ECF users.

          Laura Ferrin laura@lauraferrinlaw.com,
           ecfnotices@outlook.com;ferrinlr77913@notify.bestcase.com
          Lon Jenkins Trustee ecfmail@ch13ut.org, lneebling@ch13ut.org
          United States Trustee USTPRegion19.SK.ECF@usdoj.gov

       By U.S. Mail: In addition to the parties receiving notice through the CM/ECF system, the
following party should be served notice pursuant to Fed R. Civ. P. 5(b).

          Tiffany K. Whicker      1045 E Watercress Lane #7G, Midvale, UT 84047
                                                      
                                                         /s/ Laura Ferrin-
